Title: From James Madison to Thomas Jefferson, 26 March 1782
From: Madison, James
To: Jefferson, Thomas



Dear Sir,
Philadelphia, March 26, 1782.

A letter has been lately received from you by the President of Congress, accompanied by a bundle of papers procured from the Cherokees by Colonel Campbell. As it appears that these papers were transmitted at the request of the late President, it is proper to apprize you that it was made without any written or verbal sanction, and even without the knowledge of Congress; and not improbably with a view of fishing for discoveries which may be subservient to the aggressions meditated on the territorial rights of Virginia. It would have been unnecessary to trouble you with this, had it not appeared that Colonel Campbell has given a promise of other papers; which if he should fulfil, and the papers contain any thing which the adversaries of Virginia may make an ill use of, you will not suffer any respect for the acts of Congress to induce you to forward hither.
